Citation Nr: 1544373	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-23 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left eye meibomian gland dysfunction.

2.  Entitlement to service connection for left corneal abrasion.

3.  Entitlement to service connection for myopia. 

4.  Entitlement to service connection for recurrent headaches.  

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a facial scar.  

7.  Entitlement to service connection for schizophrenia.

8.  Entitlement to a rating in excess of 10 percent for a service-connected left shoulder disorder.



REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2004 to June 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the matter is now with the RO in Roanoke, Virginia.  

In July 2015, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the Board's central office in Washington, DC. A copy of the hearing transcript is of record.

The Veteran's claims file further indicates that in January 2014, the Veteran filed a notice of disagreement with a January 2014 rating decision's denial of entitlement to service connection for schizophrenia and a rating in excess of 10 percent for a left shoulder disorder.  However, there is no indication that the RO ever issued a statement of the case with respect to these matters.  Therefore, the Board has identified these issues on the title page of this decision and will remand them for the RO to issue an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for left corneal abrasion, myopia, a cervical spine disability, schizophrenia, and a rating in excess of 10 percent for a service-connected left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's left eye meibomian gland dysfunction had its onset during his active service.  

2.  Migraine headaches were manifest to a compensable degree within one year after the Veteran separated from active service.  

3.  The Veteran has a facial scar that is a result of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left eye meibomian gland dysfunction have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for migraine headaches are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a facial scar have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, any error in notice or assistance is moot.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including migraine headaches as organic diseases of the nervous system, if manifested to a compensable degree within one year following discharge from active military service. 38 C.F.R. §§ 3.307, 3.309.

Left Eye Meibomian Gland Dysfunction

In his July 2015 hearing, the Veteran testified that a gland dysfunction of the left eye began between 2006 and 2007.  He would treat it with eye drops.  In a July 2008 VA examination, the Veteran described this condition, also known as dry eye, as beginning in January 2008 when he experienced a burning sensation in both eyes and light sensitivity.  The Veteran received punctal plugs in the medical clinic and was also treated with eye ointment.  Treatment at that time still consisted of eye ointment for the Veteran's eyes.  The examiner diagnosed the Veteran with moderate to severe dry eyes bilaterally.  

The Board concludes that the Veteran is competent to testify as to observable symptoms such as blurred vision, light sensitivity, and a burning sensation. See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Moreover, while not outcome determinative, there is probative value to the Veteran's assertions that the symptoms experienced during service have continued until his July 2008 VA examination.  As mentioned above, these are assertions the Veteran is competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran is certainly considered competent to identify the symptoms he suffered from during and since service.  Essentially, the Veteran has a diagnosis of left eye meibomian gland dysfunction only one month after his separation from active service, and he has competently reported symptoms attributable to this condition that began during his active service, and for what he has already been service connected for disability in the right eye.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that he had left eye meibomian gland dysfunction during service as a result of an in-service injury.  Having had the opportunity to observe the Veteran's demeanor at the hearing, coupled with documented eye complaints during and after service, in addition to the consistency of the Veteran's statements, the Board finds that the Veteran's statements of having had the same symptoms during service that he currently has in association with the diagnosis of left eye meibomian gland dysfunction are found to be competent and credible.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (discussing the Board's responsibility, as the finder of fact, to analyze the credibility and the probative value of the evidence); See also Madden v. Gober, 125 F.3d 1577, 1481 (Fed. Cir. 1997).  Accordingly, service connection is warranted.  

Migraines

At the outset, the Board finds that the Veteran has a present headache disorder.  In his July 2008 VA examination, the Veteran was diagnosed with migraine headaches, which reportedly occurred on a weekly basis over the previous 12 months.  The Veteran indicated he began to have recurrent severe headaches on the back part of his head during service.  The headaches would occur three to four times per week and were relieved by over-the-counter medication.  The Veteran reiterated this assertion in his July 2015 hearing when he testified that he had suffered from the same headache symptoms since his active service.  The Board notes that there is an in-service record of a severe headache in March 2007.  The service treatment record indicates that the headache resolved after he was admitted.  

As noted above, the VA examiner diagnosed the Veteran with migraine headaches in July 2008, which is clearly less than one year after the Veteran separated from active service in June 2008.  However, since migraines with severe symptoms were manifested within a year after the Veteran's period of active service, the Board will give the Veteran the benefit of the doubt and find that service connection for migraines may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection is warranted.  

Facial Scar

At the outset, the Board notes that the Veteran has a facial scar.  In his July 2008 VA examination, the examiner noted that the Veteran had a facial scar status post lesion removal.  Thus, the present disability element of service connection has been met.  Next, the Board finds that the in-service element of service connection has been met, as the Veteran has credibly indicated he had a mole removed from his chin during service.  This report was corroborated by the July 2008 VA examiner, who confirmed the cause of the scar was surgical.  

Therefore, the Board concludes that his facial scar is related to his active service, as the surgical nevus removal during service caused the scar.  Accordingly, service connection is warranted for the Veteran's facial scar.  


ORDER

Service connection for left eye meibomian gland dysfunction is granted.  

Service connection for recurrent migraine headaches is granted.

Service connection for a facial scar is granted.  


REMAND

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.

Regarding the Veteran's claim of entitlement to service connection for left corneal abrasion, the Veteran testified in his July 2015 hearing that he scratched his left cornea in the process of preparing a foxhole sometime in 2004.  A treatment note from July 2004 corroborates this report by documenting the Veteran reporting blurry vision after digging in a foxhole.  His left eye was red with irritation at that time.  The attending physician diagnosed him with a left corneal abrasion.  Post-service, in the July 2008 VA examination, the examiner found dense punctate epithelial erosions in both eyes, in addition to decreased tear film in both eyes.  The Board notes that this evidence satisfies the in-service and present disability elements of service connection.  However, there is no medical opinion of record that addresses whether the Veteran's current symptoms are related to an in-service injury or disease.  On remand, an examination should be scheduled to address this issue.  

Next, the Veteran claims he has a cervical spine disability that is proximately due to or a result of his service-connected left shoulder disability.  There are in-service treatment records that indicate some causal relation between the two conditions.  However, all diagnoses pertain to the left shoulder.  For example, April 2006 health record documents the Veteran receiving treatment for "cervico thoracic pain and left shoulder pain."  The Veteran was diagnosed with a shoulder sprain of the acromioclavicular joint with a related history of two in-service shoulder injuries in January 2005 and January 2006.  The July 2008 VA examiner did not have access to the Veteran's claims file when examining his neck, but he did diagnose the Veteran with a cervical strain and scoliosis.  The Board finds that the record is not sufficiently complete in order for the Board to make a decision as to this issue.  Accordingly, a remand is necessary to obtain a medical opinion that addresses whether the Veteran's neck condition is proximately due to or the result of his service-connected left shoulder disability or related to his active service.  

The Board further notes that the Veteran's service treatment records seem to be incomplete.  Absent from these records are the Veteran's enlistment and separation examinations, in addition to other records identified by the Veteran over the course of his appeal.  On remand, efforts must be made to obtain any outstanding service treatment records.  

Finally, regarding the claims for service connection for schizophrenia and a rating in excess of 10 percent for a service-connected left shoulder disorder, as was noted previously, the Veteran has submitted a Notice of Disagreement with the January 2014 rating decision's denial of these claims. To date, it is not shown that the Veteran has been sent a Statement of the Case related to these issues; therefore, the claims must be remanded for compliance with Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided a statement of the case on the issues of entitlement to service connection for schizophrenia and a rating in excess of 10 percent for a service-connected left shoulder disorder.  If and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.

2.  Contact the Records Management Center and any other appropriate Federal agency to obtain any outstanding service treatment records for the Veteran's period of active service from June 2004 to June 2008.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Ensure that the Veteran is scheduled for appropriate VA examination for his left corneal abrasion claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner should identify any and all left eye conditions the Veteran has had at any time since he filed his claim in 2008.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left eye conditions, to include dense punctate epithelial erosion, and decreased tear film in both eyes, had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the July 2004 treatment records that document the Veteran reporting at the health clinic with blurry vision and a visibly irritated left eye after an incident in a foxhole.  

4.  Ensure that the Veteran is scheduled for appropriate VA examination for his cervical spine disability claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner should identify any and all cervical spine disorders the Veteran has had at any time since he filed his claim in 2008.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disorder, to include a sprain or scoliosis, had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's July 2015 hearing testimony that attributes his cervical pain to in-service injuries that also involved his left shoulder during service.

(b)  In the alternative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disorder was caused by the Veteran's service-connected left shoulder disability;

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disability has been aggravated (permanently worsened) by the Veteran's service-connected left shoulder disability.  

5.  After the requested development has been completed, to include the procurement of any outstanding service treatment records, determine whether additional development is warranted.  Particular attention should be directed toward the Veteran's claim of service connection for myopia.  After any additional development is completed, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


